                      Case 1:20-cv-05441-KPF Document 243 Filed 12/07/20 Page 1 of 4




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                                KAMI Z. BARKER
Corporation Counsel                               100 CHURCH STREET                                   Mobile: (646) 960-1103
                                                NEW YORK, NY 10007-2601                                kbarker@law.nyc.gov




                                                                                       December 7, 2020

        BY ECF
        Hon. Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                                Re:     Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                                        20-cv-05441 (KPF) (RWL)


        Dear Judge Failla:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for City Defendants in the above-
        referenced action. I write in response to Plaintiffs’ December 4, 2020 letter, alerting the Court to
        recent Appellate Division First Department decision in Empire Ctr. for Pub. Policy v. N.Y. City
        Police Pension Fund, Case No. 2020-01575 (Nov. 24, 2020). See Dkt. No. 242. We note at the
        outset that the Empire Ctr. case solely addressed retired officers; the names and salaries of active
        officers are routinely disclosed and posted on the Internet, so none of the points in plaintiffs’ letter
        apply to active officers. See e.g. https://www.seethroughny.net/ (last visited on December 7, 2020).
        As outlined more fully below, plaintiffs’ letter and the decision in Empire Ctr. likewise has no
        bearing on the underlying case or defendants’ motions to dismiss as to retired officers.

                       Plaintiffs suggest that the Police Pension Fund’s (“PPF”) position on the life-and-
        safety exemption regarding retired officers in Empire Ctr. somehow undermines the defendants’
        position here. However, this ignores two key points: (1) the defendants here are distinct agencies
        from the PPF and thus free to exercise their discretion regarding FOIL exemptions differently from
        the PPF; and (2) the police disciplinary records at issue here are quite different from the summary
        pension information at issue in Empire Ctr., which also may properly bear on the discretionary
        judgment whether to invoke a FOIL exemption. Separately and together, these points demonstrate
        why Empire Ctr. has no legal relevance here.
         Case 1:20-cv-05441-KPF Document 243 Filed 12/07/20 Page 2 of 4




                First, plaintiffs wrongly attribute the PPF’s argument in Empire Ctr. to the entire
City of New York, once again blurring the independence between each City agency. Indeed,
expecting the PPF, more than half of whose Board members are police union representatives, see
https://www1.nyc.gov/html/nycppf/html/about_ppf/board.shtml, to apply discretionary FOIL
exemptions in the same exact manner as the CCRB, an independent police watchdog, is irrational.
Different agencies are permitted to reach different conclusions concerning the application and
invocation of FOIL exemptions, in response to different FOIL requests, and those decisions lie
strictly within the agency’s discretion. The idea that the City is some monolithic organization,
which must mechanistically apply a single uniform policy when formulating FOIL responses, is
neither based in fact nor precedent. The PPF’s decision to invoke the safety exemption in Empire
Ctr. does not and cannot require every other City agency to invoke the same exemption any time
retired officers’ names would be disclosed. A decision holding otherwise would wreak havoc on
City government. Indeed, it would undermine the ability of independent city agencies to exercise
their delegated discretion and fulfill their differing missions to the public in their own spheres of
expertise.

                Second, the records at issue in Empire Ctr. are very different from those at issue
here, which also logically may bear on an agency’s determination whether to invoke the FOIL life-
and-safety exemption. After all, the First Department has held that the exemption requires only a
possibility—not a likelihood, as plaintiffs would need to demonstrate—of risk to life and safety.
See Empire Ctr., Case No. 2020-01575 (First Dep’t, Nov. 24, 2020), Dkt. No. 242-1; see also
Connolly v. New York Guard, 175 A.D.2d 372, 373 (3d Dep’t 1991); Matter of Stronza v. Hoke,
148 A.D.2d 900, 901 (3d Dep’t 1989) (same). Context naturally matters to agencies’ exercise of
discretion in this area. The PPF case involved disclosure of pension benefit information, where it
is hard to see how the disclosure is meaningfully limited by redacting names. Here, by contrast,
police disciplinary records—and quite a different circumstance—are at issue. The two contexts
thus do not involve substantially similar facts. In re Charles A. Field Delivery Serv., 66 N.Y.2d
516 (1985).

                Moreover, plaintiffs mischaracterize the position of the PPF in Empire Ctr.,
claiming that “the City argued that the release of retired officer names alone would endanger those
officers and their families...” This is false. In 2009 and again in 2014, the petitioner in Empire Ctr.
requested that the PPF produce “the name; last employer; gross retirement benefit for each fiscal
year; years of service (service credit); retirement date and date of commencement of retirement
system membership” for every retired police officer. See Verified Answer at ¶ “42,” Empire Ctr.,
No. 156486/2018 (Sup. Ct., N.Y. Cnty. Sept. 21, 2018) (Doc. 13). The PPF – not “the City,” as
plaintiffs claim – responded by invoking two FOIL exemptions: Public Officers Law (POL) §§
89(7), which exempts the home addresses of public retirees from disclosure, and POL § 87(2)(f),
which allows an agency to deny FOIL access to records that, if disclosed, may endanger the life
or safety of any person. Ultimately, the PPF provided the information with the retirees’ names
redacted, and in 2018, the petitioner challenged the decision in an Article 78.

              In its papers, the PPF argued that a retired officer’s “name, coupled with any
additional piece of personal information,” see Miller Affidavit at ¶ “7,” Empire Ctr., No.
156486/2018 (Sup. Ct., N.Y. Cnty. Sept. 21, 2018) (Doc. 22), such as a retired officer’s last known
employer, could provide begrudging criminals with enough information to locate retired police

                                                  2
                                                  - -
         Case 1:20-cv-05441-KPF Document 243 Filed 12/07/20 Page 3 of 4




officers. Because retired officers are more vulnerable than active duty officers due to, inter alia,
receiving less protection from the NYPD, the PPF argued that the life-and-safety exemption was
appropriate. In this case, however, defendants have no intention of disclosing any personal
information about plaintiffs’ members other than their names. Indeed, complaints of misconduct
and determinations thereof, particularly those from the CCRB, which arise from public
interactions, cannot possibly be considered personal information. Thus, the PPF’s argument in
Empire Ctr. is inapposite and should be ignored.

                Additionally, the underlying FOIL determination at issue in Empire Ctr. was made
well before the repeal of § 50-a, which was the result of a major societal shift in the public value
of police disciplinary records – not pension records. Thousands of New Yorkers and citizens
around the nation marched for greater police transparency, and the Legislature responded by
recognizing the immense public value of these records and repealing § 50-a. The purpose of the
repeal is to ensure that members of the public can access these records to better understand the
officers patrolling their neighborhoods. The decision to disclose records relating to police
misconduct reflects NYPD and CCRB’s judgment that public safety will be enhanced by
rebuilding trust with the communities that the police serve. To require that disciplinary records be
given the same weight as pension records in a FOIL response would be unjust. Certainly, plaintiffs’
attempts to require defendants to invoke such an exemption when disclosing disciplinary records
would pervert the New York Legislative direction.

                As a separate point, many retired officers’ names have already been made public
and posted on the Internet. As plaintiffs admitted in their original motion for a preliminary
injunction, “once information is public, it can never be made private again.” Gambale v. Deutsche
Bank AG, 377 F.3d 133, 144 (2d Cir. 2004) (“We simply do not have the power, even were we of
the mind to use it if we had, to make what has thus become public private again.”). Since the
NYCLU disseminated the CCRB officer history database in August of this year, “the cat is out of
the bag,” as Your Honor aptly stated during a previous conference. Indeed, what is public can
never be made private again, and whatever harm plaintiffs’ retired members might have suffered
from said publication could not be avoided by restricting defendants from publishing the very same
data. Thus, forbidding defendants from publishing the disciplinary records or requiring them to
invoke the safety exemption would not only fail to prevent the dissemination of these records, but
would essentially grant the sole right to distribute this data to third parties, who have no
responsibility for accuracy or completeness. This increases the probable spread of misinformation
and decreases the public’s eroding trust in government – the very thing the 50-a repeal sought to
repair. Therefore, because third parties have already published these records, the public policy of
FOIL requires that defendants err on the side of disclosure, and that is what they intend to do.

               For these reasons, defendants request that the Court reject the arguments in
plaintiffs’ December 4, 2020 letter and grant the City Defendants’ motion to dismiss, which was




                                                 3
                                                 - -
        Case 1:20-cv-05441-KPF Document 243 Filed 12/07/20 Page 4 of 4




fully submitted on November 20, 2020. We thank the Court for its consideration of this request.


                                                            Respectfully submitted,




                                            By:      ECF:                  /s/
                                                                   Kami Z. Barker
                                                            Assistant Corporation Counsel

cc:    DLA Piper (by ECF)
       Anthony Coles
       Attorney for Plaintiffs

       Orrick, Herrington & Sutcliffe LLP (by ECF)
       Alex V. Chachkes
       Margaret Wheeler-Frothingham
       Attorneys for Defendant-Intervenor
       Communities United for Police Reform (“CPR”)




                                               4
                                               - -
